DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Per claim 4, line 2, delete “another”.
	Per claim 9, line 2, delete “another”.  Line 4, delete “another”.
	Per claim 13, line 2, delete “another”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, the primary reason for allowance is the inclusion of the limitations: 1) responsive to the memory access workload, retrieving data associated with the application from a backing store; 2) storing the data associated with the application and retrieved from the backing store in at least one of a cache of a first type or a cache of second type based on the determination of the memory access workload.  In the previously cited reference Appu et al. [US 20180300929 A1], the determined memory access workload for an application is a known number of read-only accesses at compile time, but it does not teach or sufficiently suggest the storing the retrieved data in at least one of a cache of a first type or a cache of the second type based on the determination of the memory access workload (the known number of read-only accesses at compile time).
	For independent claim 10, the claim is the system claim corresponding to the method claim 1, and is therefore allowable for the same reasons mutatis mutandis.
	For independent claim 17, see the Office action mailed 15 July 2021, section titled “Allowable Subject Matter” for a statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

9 November 2021